          Case 1:18-cv-03900-AT Document 30 Filed 03/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  LUXOTTICA GROUP S.p.A., an Italian              Civil Action No. 1:18-cv-03900-AT
  Corporation,
                 Plaintiff,

                v.

  NATIONAL OPTICAL, an unknown
  business entity; DMITRIY BANGIYEV,
  an individual; and DOES 1-10, inclusive,

                           Defendants.
                              NOTICE OF SETTLEMENT
TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
       WHEREAS the parties have reached a settlement in principle in the above-
entitled action. The parties anticipate that a written settlement agreement will be
finalized, and a Stipulation of Dismissal of the Action with Prejudice will be filed within
thirty (30) days of today’s date. As such, the parties request that all pretrial and trial
dates be vacated, and that a Status Conference re Settlement/Dismissal be set for
approximately thirty (30) days from today's date.


 Dated:        March 25, 2019                       Respectfully Submitted,
               Manhattan Beach, California

                                                    /s/ Jessica C. Covington
                                                    Jessica C. Covington
                                                    BLAKELY LAW GROUP
                                                    1334 Parkview Avenue, Suite 280
                                                    Manhattan Beach, CA 90266
                                                    Telephone: (310) 546-7400
                                                    Attorney for Plaintiff
                                                    Luxottica Group S.p.A.




                                               1
                                     NOTICE OF SETTLEMENT
         Case 1:18-cv-03900-AT Document 30 Filed 03/25/19 Page 2 of 2



Dated:       March 25, 2019                  Respectfully Submitted,
             Manhattan Beach, California
                                             /s/ Boris R. Nektalov
                                             Boris R. Nektalov
                                             (boris.nektalov@gmail.com)
                                             LOMBARDINO & NEKTALOV
                                             101-05 Lefferts Boulevard
                                             Richmond Hill, NY 11419
                                             Telephone: (718) 849-7272
                                             Attorneys for Defendants
                                             National Optical and Dmitriy Bangiyev




                                         2
                               NOTICE OF SETTLEMENT
